Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application

Applicant’s amendments and remarks filed 7/14/2022 have been acknowledged. Claims 1, 5-9, 16, and 44-47 are pending.

Claim Objections
Claim 44 is objected to because there seems to be a typographical error in “10%” in line 19 and the word “and” in line 8 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previous rejections of claims 1, 5-9, 16, and 44-47 are under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn as a result of Applicant’s amendments.
		

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, 16, and 44-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a stack of electrodes” in line 2 and “each stack of electrodes” in line 8, the latter of which suggests more than one stack of electrodes. Similarly, claim 44 recites “each stack of electrodes” in line 7. It is unclear how many stacks of electrodes are concerned in each of these independent claims. For examination purposes, one stack of electrodes is considered.
Claims 5-9, 16, and 45-47 are rejected for depending on the indefinite independent claims 1 and 44, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5, 6, 9, 16, 44, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0028999 to Richard et al., in view of US 9,300,007 to Dai et al., WO 2011/118565 to Yotsumoto (English equivalent US 2013/0011717 used for citation), US 2009/0017376 to Yamamura et al., and WO 2007/111988 to Mikhaylik.
Regarding claims 1 and 6, Richard et al. teaches a method of forming a battery, the battery comprising at least one stack of electrodes, e.g. anodes 22, wherein each electrode of the stack of electrodes comprises a lithium or lithium alloy sheet formed with a tab, e.g. anode current collecting element 74, protruding from each sheet in substantially the same location, so that the tabs of the stack of electrodes are substantially aligned when the electrodes are aligned with each other and arranged as an electrode stack (Figs. 1 and 2; [0022]; [0028]; [0029]), wherein each electrode of the stack of electrodes defines an electrochemically active area, where anodes and cathodes electrochemically react, and comprises a separator or electrolyte 26 (Fig. 1; [0021-27]),  and wherein each tab or anode current collecting element 74 protrudes from a respective electrochemically active area and beyond the edge of a respective separator or electrolyte 26 (Figs. 1 and 2; [0028-30]),
the method comprising: 
i) obtaining a contact lead, e.g. current collecting terminal 82 or 100, wherein the contact lead comprises an electrically conductive lead with an end portion, and wherein the end portion is composed of a metal that does not form an alloy with lithium, e.g. copper (Figs. 2-4; [0034]; [0035]; claims 6 and 10),
ii) positioning the end portion of the contact lead on top of or underneath the tabs of the electrode stack, the top and bottom positions relatively defined (abstract; Fig. 2; [0029]); and
iii) binding at least one of the tabs to the end portion so as to form a bond between at least one of the tabs and the contact lead by, e.g. pressure and additionally ultrasonic welding ([0033]). 
 Richard et al. does not expressly teach that the ultrasonic welding further includes forming a lithium to lithium or lithium alloy to lithium alloy weld between at least two tabs of the electrode stack, wherein the ultrasonic welding step is carried out at a frequency between 20 kHz to 60 kHz as per claim 1 or at a frequency of 30 to 50 kHz as per claim 6.
Dai et al. also relates to a method of forming a battery and teaches ultrasonically welding lithium or lithium alloy (column 4, lines 43-53) to an anode current collector composed of, e.g. copper (column 3, lines 18-21), to form a solid-state bond, wherein the ultrasonic welding process is carried out at a frequency ranging from about 20 kHz to about 40 kHz and may be combined with an applied force (abstract; column 3, lines 4-17; column 6, lines 38-64). 
It would have been obvious to one of ordinary skill in the art at time of the invention to have arrived at the claimed ultrasonically welding step in the method of Richard et al., motivated by the fact that Dai et al. demonstrates ultrasonically welding to combine lithium or lithium alloy and a material such as copper at the claimed frequency to generate a solid-state bond between the layers of material at the weld interface (abstract; column 3, lines 4-17; column 6, lines 38-64). Since the prior arts teach the same materials and same ultrasonically welding step as the instant invention, when the aligned tabs and the current collecting terminal of Richard et al. are ultrasonically welded, the skilled artisan would have obtained the claimed bond between the at least one tab and the contact lead as well as the claimed lithium to lithium or lithium alloy to lithium alloy weld between at least two tabs of the electrode stack. 
Richard et al. does not expressly teach that each tab has a dimension perpendicular to the direction in which it protrudes from the sheet that is smaller than that of the corresponding dimension of that sheet.
Yotsumoto also relates to a method of forming a battery and teaches that a lead having a first end is ultrasonically welded to a tab bundle formed by putting together tabs extending individually from a plurality of electrode plates (abstract; [0011]; [0030]; [0050]), wherein each tab has a width smaller than that of the corresponding dimension of the electrode sheet in the y direction as seen in Figs. 4A and 5A.
It would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed tab dimensioned smaller than the electrode sheet as claimed in the method of Richard et al., motivated by the fact that the Richard et al. and Yotsumoto demonstrate that the bundle or stack of tabs is formed and ultrasonically welded to the lead, whether the width of the tabs is the same or smaller than the width of the electrode sheet. The skilled artisan would have obtained expected results applying the same method to a bundle of tabs that are smaller than the electrode sheets in the width direction. 
Richard et al. does not expressly teach that the area of the weld is less than 10% of the surface area of the lithium or lithium alloy sheet.
Yamamura et al. also relates to a method of forming a battery and teaches ultrasonically welding a protruding end of a current collector of an electrode to a contact lead or electroconductive plate, wherein joining portions 19, 23, 33, 44, 45, 54, 64, 77, 87 produced by ultrasonic welding have a joining width d of 4 mm and a joining length L of 40 mm (Figs. 1-9; [0021]; [0099]). Yamamura et al. also teaches that the battery is sized so as to be 210 mm long, 95 mm wide and 5 mm thick ([0021]). The weld area is expected to be less than 10% of the surface area of the current collector which makes up the majority of the main surface of the battery defined by width and length.
It would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed area range of the weld in the method of Richard et al. as suggested by Yamamura et al. Further, the skilled artisan would have optimized the area of the weld in order to produce a weld joint strong enough to hold the joining sections together while maintaining a large surface area of the electrode for electrochemical reactions. The skilled artisan would have obtained expected results applying a known technique/element to produce a similar product.
Finally, Richard et al. does not expressly teach that the taught method makes a lithium-sulphur battery.
Mikhaylik also relates to a battery and teaches that lithium-sulfur cells have lithium anodes (Pages 1, 2, 6, and 7) and that cells are configured to produce a battery in, e.g. a stacked configuration (Page 17). 
It would have been obvious to one of ordinary skill in the art at time of invention to have applied the prior art method to produce a product that also has lithium anodes and stacked cells and arrive at the claimed lithium-sulphur battery, motivated by the fact that Richard et al. makes a battery in which a stack of lithium electrodes is connected to a contact lead and so the skilled artisan would have obtained expected results applying a known method to produce a known product (a lithium-sulfur battery having lithium anodes in a stacked configuration). Regarding overlapping ranges, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Below is Fig. 2 of Richard et al.

    PNG
    media_image1.png
    837
    452
    media_image1.png
    Greyscale

Regarding claim 5, Richard et al. teaches that the current collecting terminal including the end portion is made of copper ([0035]; claims 6 and 10).
Regarding claim 9, Richard et al. teaches that the end portion is formed from a sheet of material and the end portion is devoid of through holes (Figs. 3 and 4; [0034]).
Regarding claim 16, the end portion of the current collecting terminal or the contact lead is an integral part of the contact lead (Richard Figs. 2-4).
Regarding claim 44, the instant claim is a product claim containing process limitations, reciting “ultrasonically welded” and “wherein the ultrasonic welding step is carried out at a frequency between 20 kHz to 60 kHz.” Product-by-product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. In this case, a weld exists between at least one tab of an electrode of the electrode stack and a lithium to lithium or a lithium alloy to lithium alloy weld exists between at least two tabs of the electrode stack.
Richard et al. teaches a battery comprising a stack of electrodes, e.g. anodes 22, coupled to a contact lead, e.g. current collecting terminal 82 or 100, wherein each electrode of the stack of electrodes comprises a lithium or lithium alloy sheet formed with a tab, e.g. anode current collecting element 74, providing a contact zone protruding from each sheet in substantially the same location, so that the tabs of the stack of electrodes are substantially aligned, wherein each electrode of the stack of electrodes defines an electrochemically active area, where anodes and cathodes electrochemically react, and comprises a separator or electrolyte 26 (Fig. 1; [0021-27]),  wherein each tab or anode current collecting element 74 protrudes from a respective electrochemically active area and beyond the edge of a respective separator or electrolyte 26 (Figs. 1 and 2; [0028-30]), and wherein the contact lead or current collecting terminal comprises an electrically conductive lead with an end portion (Figs. 1 and 2; [0022]; [0028]; [0029]), wherein:
i) the end portion of the contact lead or current collecting terminal is positioned on top of or underneath the tabs of the electrode stack, the top and bottom positions relatively defined (abstract; Fig. 2; [0029]), wherein the end portion is composed of a metal that does not form an alloy with lithium, e.g. copper ([0035]; claims 6 and 10); and
ii) at least one tab of an electrode of the electrode stack is bonded directly to the contact lead by, e.g. pressure and additionally ultrasonic welding ([0033]).
Richard et al. does not expressly teach that at least two tabs of the electrode stack are ultrasonically welded to form a lithium to lithium or a lithium alloy to lithium alloy weld between the at least two tabs, wherein the ultrasonic welding step is carried out at a frequency between 20 kHz to 60 kHz.
Dai et al. also relates to a battery and teaches that lithium or lithium alloy (column 4, lines 43-53) and an anode current collector composed of titanium, stainless steel, copper or nickel (column 3, lines 18-21) are ultrasonically welded together to form a solid-state bond, wherein the ultrasonic welding process is carried out at a frequency ranging from about 20 kHz to about 40 kHz and may be combined with an applied force  (abstract; column 3, lines 4-17; column 6, lines 38-64). 
It would have been obvious to one of ordinary skill in the art at time of the invention to have arrived at the claimed weld in the battery of Richard et al., motivated by the fact that Dai et al. demonstrates ultrasonically welding to combine lithium or lithium alloy and a material such as copper within the claimed frequency range to generate a solid-state bond between the layers of material at the weld interface (abstract; column 3, lines 4-17; column 6, lines 38-64). Since the prior arts teach the same materials and same ultrasonically welding step as the instant invention, when the aligned tabs and the current collecting terminal of Richard et al. are ultrasonically welded, the skilled artisan would have obtained the claimed bond directly between the at least one tab and the contact lead as well as the claimed lithium to lithium or lithium alloy to lithium alloy weld between at least two tabs of the electrode stack. 
Richard et al. does not expressly teach that each tab has a dimension perpendicular to the direction in which it protrudes from the sheet that is smaller than that of the corresponding dimension of that sheet.
Yotsumoto also relates to a battery and teaches that a lead having a first end is ultrasonically welded to a tab bundle formed by putting together tabs extending individually from a plurality of electrode plates (abstract; [0011]; [0030]; [0050]), wherein each tab has a width smaller than that of the corresponding dimension of the electrode sheet in the y direction as seen in Figs. 4A and 5A.
It would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed tab dimensioned smaller than the electrode sheet as claimed in the battery of Richard et al., motivated by the fact that the Richard et al. and Yotsumoto demonstrate that the bundle or stack of tabs is formed and ultrasonically welded to the lead, whether the width of the tabs is the same or smaller than the width of the electrode sheet. The skilled artisan would have obtained expected results applying the same method to a bundle of tabs that are smaller than the electrode sheets in the width direction. 
 Richard et al. does not expressly teach that an area of the weld is less than 10% of the surface area of the lithium or lithium alloy sheet.
Yamamura et al. also relates to a battery and teaches ultrasonically welding a protruding end of a current collector of an electrode to a contact lead or electroconductive plate, wherein joining portions 19, 23, 33, 44, 45, 54, 64, 77, 87 produced by ultrasonic welding have a joining width d of 4 mm and a joining length L of 40 mm (Figs. 1-9; [0021]; [0099]). Yamamura et al. also teaches that the battery is sized so as to be 210 mm long, 95 mm wide and 5 mm thick ([0021]). The weld area is expected to be less than 10% of the surface area of the current collector which makes up the majority of the main surface of the battery defined by width and length.
It would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed area range of the weld in the battery of Richard et al. as suggested by Yamamura et al. Further, the skilled artisan would have optimized the area of the weld in order to produce a weld joint strong enough to hold the joining sections together while maintaining a large surface area of the electrode for electrochemical reactions. The skilled artisan would have obtained expected results applying a known technique/element to produce a similar product.
Finally, Richard et al. does not expressly teach that the battery is a lithium-sulphur battery.
Mikhaylik also relates to a battery and teaches that lithium-sulfur cells have lithium anodes (Pages 1, 2, 6, and 7) and that cells are configured to produce a battery in, e.g. a stacked configuration (Page 17). 
It would have been obvious to one of ordinary skill in the art at time of invention to have formed the claimed lithium-sulphur battery, motivated by the fact that Richard et al. makes a battery in which a stack of lithium electrodes is connected to a contact lead and so the skilled artisan would have obtained expected results applying a known method to produce a known product (a lithium-sulfur battery having lithium anodes in a stacked configuration). Regarding overlapping ranges, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 46, Richard et al. teaches that the current collecting terminal or the contact lead including the end portion is made of copper ([0035]; claims 6 and 10).

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard et al., Dai et al., Yotsumoto, Yamamura et al., and Mikhaylik as applied to claim 1 above, in view of JP 2011-108469 to Kawamoto (machine translation previously provided for citation).
	Regarding claims 7 and 8, Richard et al. teaches that end portion is formed from a planar sheet of material and that the end portion is joined to the tab by, e.g. ultrasonic welding (Figs. 2-4; [0033]).
	Richard et al. does not expressly teach that the end portion includes a plurality of through holes, whereby metal of the tab penetrates through the through holes of the end portion so as to join the at least one tab to the contact lead during and/or as a result of the ultrasonic welding step.
Kawamoto also relates to joining current conductive elements in a battery by, e.g. ultrasonic welding, and teaches that a pair of current collector foils (2,3) is connected by arranging a recessed portion of one collector foil in the state of contacting a portion of other collector foil, dissolving the contact portion and making the dissolved portion flow into the recessed portion (English abstract; Figs. 1 and 2;). The term "recess portion" may be a hole passing through the collector foil ([0009]; [0018]; [0025]).
It would have been obvious to one of ordinary skill in the art at time of invention to have included a plurality of through holes in the end portion of the contact lead or current collecting terminal in the method of Richard et al., motivated by the fact that Kawamoto demonstrates that connecting two current collecting elements, in which one has a plurality of through holes, enables firm adhesion of the two current collecting elements and reducing the electrical resistance between the two by methods such as ultrasonic welding (Figs.1 (a) and 1(b); [0004]; [0018]). As a result, metal of the tab would have penetrated through the through holes of the end portion so as to join the at least one tab to the contact lead during and/or as a result of the ultrasonic welding step.

Claims 45 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard et al., Dai et al., Yotsumoto, Yamamura et al., and Mikhaylik as applied to claim 44 above, in view of US 2009/0263712 to Mizuta et al.
Regarding claims 45 and 47, Richard et al. teaches that the current collecting terminal or the contact lead including the end portion is made of copper ([0035]; claims 6 and 10).
Richard et al. does not expressly teach that the contact lead is composed of nickel or stainless steel.
Mizuta et al. also relates to a battery and teaches that negative electrode extending portions 2b are collectively joined to a rear portion of negative electrode lead 3b by ultrasonic welding (abstract; Fig. 1; [0038]), wherein the negative electrode lead can be made of, e.g. Cu, Ni, stainless steel, and the like ([0057]).
It would have been obvious to one of ordinary skill in the art at time of the invention to have used a contact lead composed of nickel or stainless steel in the battery of Richard et al., motivated by the fact that Mizuta et al. demonstrates that copper, nickel, and stainless steel are conventionally used materials for the negative electrode contact lead of a battery ([0057]) and so the skilled artisan would have obtained expected results applying a known material or a known method to a known product.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-9, 16, and 44-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant has amended each of claims 1 and 44 and argued from Page 6 to Page 7 of the remarks that the structures of the anode current collecting elements 74 of Richard does not possess the characteristics of the tabs required by Applicant’s claim because each of the anode current collecting elements 74 have the same width as the EC cells from which they extend. In response, the Examiner has applied a newly discovered reference to Yotsumoto to teach narrower tabs relative to the sheet. Richard and Yotsumoto demonstrate that a bundle of tabs is expectedly ultrasonically welded to a contact lead, whether the dimension of the tabs is the same or smaller than the same dimension of the sheet (see rejections above). 
Applicant argued in the middle of Page 7 of the remarks that Richard does not disclose or suggest that the anode current collecting elements 74 comprise lithium or lithium alloy. Rather, Richard teaches that current collecting elements are "typically constructed of material such as copper, nickel, aluminum, and the like" (see paragraph [0025]), which is consistent with their function of conduction. Thus, anode current collecting elements 74 would not produce a lithium to lithium or lithium alloy to lithium alloy weld.
	The Examiner respectfully disagrees. Richard clearly states that anode 22 is a lithium or lithium alloy metallic sheet or foil, which act both as a cation source and as a current collector ([0022]). The anode current collecting elements 74 thus comprise lithium or lithium alloy and correspond to the claimed tabs (Figs. 1 and 2; [0028]; [0029]). Thus, the anode current collecting elements 74 would have produced the claimed lithium to lithium or lithium alloy to lithium alloy weld. The cited paragraph [0025] of Richard is directed to current collecting elements 28 for cathode 24.
	From Page 7 to Page 8, Applicant argued that Dai does not disclose welding a tab that protrudes from an electrochemically active region of a stack of electrodes because Dai only teaches welding the battery itself, in particular, welding the lithium active anode material 36 to a surface 44 of the anode current collector 38.
	The Examiner would like to point out that the fact that Dai demonstrates ultrasonically welding to combine the lithium or lithium alloy anode active material and a current collector composed of a material such as copper at the claimed frequency to generate a solid-state bond between the layers of material at the weld interface (abstract; column 3, lines 4-17; column 6, lines 38-64) provides guidance to the skilled artisan to ultrasonically weld the anode current collecting elements 74 comprising lithium or lithium alloy (Figs. 1 and 2; [0022]; [0028]; [0029]) to the contact lead or current collecting terminal 82 or 100 made of, e.g. copper (Figs. 2-4; [0034]; [0035]; claims 6 and 10). As a result, when the anode current collecting elements 74 and the current collecting terminal of Richard et al. are ultrasonically welded, the skilled artisan would have obtained the claimed bond between the at least one tab and the contact lead as well as the claimed lithium to lithium or lithium alloy to lithium alloy weld between at least two tabs of the electrode stack.
In conclusion, the combination of references renders the claimed inventions obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725